Exhibit 10.9

VOTING AGREEMENT

VOTING AGREEMENT, dated as of October 15, 2009 (this "Agreement"), by and among
Zoom Technologies, Inc., a Delaware corporation (the "Company"), and the
stockholders listed on the signature pages hereto under the heading
"Stockholders" (each, a "Stockholder" and collectively, the "Stockholders").

WHEREAS, the Company and certain investors (each, an "Investor", and
collectively, the "Investors") have entered into a Securities Purchase
Agreement, dated as October 15, 2009 (the "Securities Purchase Agreement"),
pursuant to which, among other things, the Company has agreed to issue and sell
to the Investors and the Investors have agreed to purchase, (i) shares of the
Company's common stock, par value $0.01 per share (the "Common Stock"); and (ii)
five series of warrants which will be exercisable to purchase shares of Common
Stock.